Citation Nr: 1430851	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism, to include as secondary to service-connected disabilities. 

2.  Entitlement to an increased rating for left knee degenerative joint disease (DJD) (0 percent from August 10, 2007 and 10 percent from April 22, 2013).

3.  Entitlement to an increased rating for right knee degenerative joint disease (DJD) (10 percent from August 10, 2007, 100 percent from January 10, 2011, and 30 percent from March 1, 2012).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty in the Air force from April 1973 to July 1973, with additional service in the Navy Reserves.  

This matter came to the Board of Veterans' Appeals (Board) from October 2008 and April 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in October 2012 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The Veteran testified at a September 2012 Board videoconference hearing; a transcript is of record.

In the October 2008 rating decision, the RO granted service connection DJD of the knees; and assigned a noncompensable rating for the left knee and 10 percent for the right knee (effective August 10, 2007).  In July 2013, the RO assigned a 100 percent rating (due to surgery) from January 10, 2011, and 30 percent from March 1, 2012 for the right knee DJD.  For the left knee DJD, the RO assigned a 10 percent rating (effective April 22, 2013).  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a May 2014 informal hearing presentation, the Veteran's representative waived RO consideration of additional evidence.

Although the appeal also originally included claims of service connection for a back disorder and sleep apnea, these benefits were granted by a July 2013 rating decision and are therefore no longer in appellate status.	


FINDINGS OF FACT

1.  Hyperthyroidism is secondary to the Veteran's service-connected PTSD.

2.  Prior to April 22, 2013, the Veteran's service-connected left knee DJD was manifested by painful motion.

3.  From April 22, 2013, the Veteran's service-connected left knee DJD does not result in limitation of leg flexion to 30 degrees or less, limitation of leg extension to 15 degrees or more; there is no lateral instability or recurrent subluxation.
  
4.  Prior to January 10, 2011, the Veteran's service-connected right knee DJD did not result in limitation of leg flexion to 30 degrees or less, limitation of leg extension to 15 degrees or more; there is no lateral instability or recurrent subluxation.

5.  From March 1, 2012, the Veteran's service-connected right knee DJD does not result in chronic residuals consisting of severe painful motion or weakness, limitation of leg extension to 30 degrees or more; there is no lateral instability or recurrent subluxation.
  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hyperthyroidism as secondary to PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to an initial compensable rating of 10 percent (but no higher) for left knee DJD, prior to April 22, 2013, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2013).

3.  The criteria for entitlement to a rating in excess of 10 percent for left knee DJD, from April 22, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2013).

4.  The criteria for entitlement to a rating in excess of 10 percent for right knee DJD, prior to January 10, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5010 (2013).

5.  The criteria for entitlement to a rating in excess of 30 percent for right knee DJD, from March 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DC) 5010-5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the fully favorable decision regarding the service connection claim, any issue with regard to timing or content of the notice provided to the Veteran is moot or represents harmless error.  As for the remaining claims, appropriate notices were provided to the appellant in August 2007 and October 2007, with additional notice in December 2008 and November 2012.  The claims were readjudicated in a July 2009 statement of the case, and in May 2012, June 2013 and July 2013 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

This appeal regarding the knee claims arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.

With regard to the duty to assist, VA has obtained VA and private treatment records, reviewed the Veteran's electronic files (Virtual VA file and VBMS), assisted the Veteran in obtaining evidence, and afforded him adequate VA examinations and a Board videoconference hearing.  In a statement received in July 2013, the Veteran's representative indicated that they had no additional evidence to submit and requested that the claim be forwarded to the Board for review.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and electronic records; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

Analysis

A December 2009 VA endocrinology consult notes that the Veteran was diagnosed with Graves' disease sometime in June 2009 after having abnormal thyroid function tests and symptoms of hyperthyroidism.  Subsequent VA treatment indicates it was in remission by September 2010.  

As noted in the October 2012 Board remand, the Veteran claimed that hyperthyroid is secondary to his service-connected PTSD.  At the Board videoconference hearing, the Veteran competently testified that while stationed in Iraq, he had the same symptoms present at the time he was diagnosed with hyperthyroidism (i.e. racing heart, sweating and an inability to catch his breath).  In support of his claim, the Veteran submitted an article that he asserts shows there is substantial evidence that psychological stress provokes Graves' disease hyperthyroidism.

Pursuant to the October 2012 Board remand, the Veteran was afforded a VA examination in April 2013 to determine whether hyperthyroidism was directly related to service or secondary to his service-connected PTSD.  At the time of the examination, the examiner found "HYPERTHYROIDISM ASSOCIATED WITH GRAVES['] DISEASE HAS RESOLVED WITHOUT RESIDUALS."  However, the requirement that a claimant have a current disability, before service connection may be awarded for that disability, is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran's claim was received in February 2010, and subsequent VA treatment records dated in 2010 show "symptoms consistent with hyperthyroidism, and thyroid uptake and scan consistent with Graves['] Disease."  Thus, for VA purposes, the Veteran has a current disability.

The examiner opined in part that "IT IS AT LEAST AS LIKELY AS NOT THAT THE VETERAN'S PTSD SYMPTOMS IN 2009 WERE CAUSALLY RELATED TO THE ONSET OF THE VETERAN'S HYPERTHYROID/GRAVES['] DISEASE CONDITION WHICH BEGAN IN 2009."  She explained that literature supports such a causal relationship between stress and the induction of immune suppression followed by rebound immunologic hyperactivity, including the precipitation of autoimmune conditions such as Graves' disease.  The examiner reviewed the articles contained in the claims file and noted one in particular: "Article on thyroid and PTSD."  She stated that the article suggests triiodothyronine (T3) is elevated in PTSD combat veterans and may be associated with hyperarousal symptoms.  She stated that the "above finding has been supported by subsequent studies" and that  her review of online articles support the finding.   

Even though the opinion provides a nexus for 2009 symptoms, McClain does not prohibit evidence predating the filing of a claim from establishing a current disability for purposes of establishing service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Additionally, in a May 2014 informal hearing presentation, the Veteran's representative cited to several websites regarding the relationship between PTSD and hyperthyroidism.

Based on the foregoing, service connection on a secondary basis is warranted.  Here, there is a current disability for VA purposes, competent testimony of symptoms, medical articles supporting the Veteran's claim, and a positive VA medical opinion with no evidence to the contrary.  Service connection for hyperthyroidism, as secondary to service-connected PTSD, is therefore granted.   

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

Initially, the Veteran's service-connected left and right knee DJD were rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 for arthritis due to trauma, which in turn is rated as degenerative arthritis. 

DC 5003 requires that degenerative arthritis be rated on the basis of limitation of motion of the specific joint or joints involved.  DC 5003 further provides that, when the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion.  

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  38 C.F.R. § 4.71a.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

Under DC 5260, flexion limited to 60 degrees is rated zero percent.  The criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The criterion for the next higher rating, 30 percent, is flexion limited to 15 degrees. 

Under DC 5261, extension limited to 5 degrees is rated zero percent.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  A 40 percent rating is assigned with extension limited to 30 degrees.  The highest 50 percent rating is assigned with extension limited to 45 degrees.

Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for right knee DJD, the RO later rated the disability under hyphenated DC 5010-5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The additional code is shown after the hyphen.  DC 5010-5055 may be read to indicate that DJD is the service-connected disorder, and it is rated under knee replacement pursuant to DC 5055.  

Under DC 5055, knee replacement is rated at 100 percent for one year following implantation of prosthesis.  Thereafter, with intermediate degrees of residual weakness, pain or limitation of motion, which are rated by analogy to DC's 5256 (ankylosis), 5261 (limitation of extension) or 5262 (impairment of tibia and fibula) is rated 30 percent.  The criterion for the next higher rating, 60 percent, is knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Factual Background

On VA examination in July 2008, the Veteran reported that his right knee often gave out.  He additionally reported pain, stiffness, locking and instability particularly in his right knee.  He did not have any instability in the left.  He reported occasional swelling of the right knee.  He had locking and instability a few times a week that lasted a few minutes.  There was knee pain with any amount of standing or walking.  He was able to sit for 15 to 20 minutes with his knee flexed.  He wore velcro knee wraps particularly when exercising.  Climbing stairs had become more difficult.  He was able to function in his usual occupation.  He did not use any assistive devices.  He experienced flares of his knees two to three times weekly, which was treated with Advil.  Based on interview and examination of the Veteran and x-ray results, the examiner diagnosed bilateral knee DJD with residual chronic pain and radiographic evidence of some arthritis and patellofemoral joint space narrowing, irregular articular surfaces.  

Upon physical examination, positive crepitus in the right knee was noted.  There was some tenderness to palpation in the medial and lateral joint line of both knees.  There was no instability and subluxation.  Lachman and McMurray testing were negative.  The Veteran's gait was normal.  Range of motion was from 0 to 140 degrees in the left without pain, and from 0 to 130 degrees on the right with some mild pulling at 130 degrees.  There was no change in active or passive range of motion during repeat testing three times against resistance, and no additional loss of range of motion observed for the bilateral knees due to painful motion, weakness, impaired endurance, incoordination or instability.

An August 2008 treatment record from Centeno-Schultz Clinic Interventional Pain Management (Centeno-Schultz) shows complaints of a two-year history of bilaterally knee pain, which was aggravated by prolonged standing and descending down stairs.  Alleviating factors included elevation of legs and aspirin.  Upon physical examination, anterior and posterior drawer sign was negative.  There was instability on the right knee in the lateral compartment.  A September 2008 treatment record shows complaints of knee pain bilaterally and the Veteran's reports on how his thigh muscles are stabilizing his knees.  He was still experiencing grinding and popping with walking.  An October 2008 follow-up treatment record shows pain improved bilaterally.  A November 2008 record also from Centeno-Schultz shows improvement in right knee pain.

In a statement received in December 2008, the Veteran reported pain and stiffness bilaterally. 

March 2009 and December 2009 VA treatment records show arthralgia, bilateral knee pain and a right knee that "pops in and out."

A February 2010 VA orthopedic surgery evaluation and management note shows bilateral osteoarthritis of the knees.  There was no effusion.  There was positive patellofemoral crepitus, negative Lachman's testing and the knees were stable to valgus and varus stress bilaterally.
 
A February 2010 VA orthopedic surgery procedure note shows synvisc injection to the left knee.  The Veteran denied warmth, redness and buckling.  Upon physical examination, there was no effusion, no erythema and no warmth. 

A June 2010 private treatment record by Dr. R. J. G. from Health Images South Potomac shows ruptured ACL in the right knee associated with a positive MRI "anterior drawer sign" plus small to moderate reactive joint effusion.  

A June 2010 VA treatment record shows that he was "holding his own with synvisc injections" until twisting his right knee on stairs 10 days prior.  He heard a pop and developed swelling.  Upon physical examination, effusion was noted.  Lachman was negative.  There was no medial-lateral laxity.  There was good strength and range of motion.  The impression was osteoarthritis plus torn ACL by history.

An August 2010 VA treatment record shows significant pain relief from synvisc injection.  The Veteran reported falling in June and tearing his right ACL; there was decreased swelling.  Pain was present when walking or bearing weight.  A lateral unloader brace provided some relief for long walks.  Upon physical examination, there were no swelling and effusion among other symptoms.  Strength was 5/5 of flexion and extension bilaterally.  Range of motion was from 0 to 130 degrees on the left knee (pain on range of motion was not noted).  As for the other knee, range of motion was from 0 to 120 degrees (with mild discomfort at 120 degrees) for the right knee.  Testing bilaterally showed no medial or lateral laxity, and testing for Lachman, posterior drawer, McMurray produced negative findings.  Bilateral synvisc injections were administered.

December 2010 to November 2011 VA treatment records show arthralgia, bilateral knee pain and a right knee that "pops in and out."

In January 2011, the Veteran underwent a total right knee replacement.  

At the September 2012 Board videoconference hearing, the Veteran testified that he had a knee replacement, and that his left knee symptoms had worsened since the July 2008 VA examination.  The Board remanded the claim in October 2012 for additional development.

Per the Board's remand, the Veteran was afforded a VA examination on April 22, 2013.  The Veteran reported some post-operative loss of flexion in the right knee and knee pain that resolved.  The Veteran further reported daily left knee instability with constant pain that increased when standing, especially on concrete surfaces for more than 30 minutes and resolved upon sitting.  The examiner noted no objective evidence of ankylosis bilaterally.  The examiner further noted a sense of popping and giving way in the left knee that occurred randomly, but no buckling or falling due to the knee.  There was no evidence of recurrent subluxation or of lateral instability for the right knee; no evidence of dislocated semilunar cartilage bilaterally; and no evidence of locking or effusion in either knee.  As for impairment of tibia/fibula, none were reported.    

The examiner opined that it is less likely as not that there is any additional range of motion loss for the right knee due to pain on use, including during flares, weakened movement, excess fatigability or incoordination.  This opinion was based on history provided by the Veteran and based on physical examination which included repetitive passive and active range of motion testing without evidence of pain, weakened movement, excess fatigability or incoordination.  As for the left knee, the examiner opined that there is additional loss of range of motion of 10 degrees flexion due to left knee pain during flares.  The opinion was based on the Veteran's reports of sporadic flares of left knee pain caused by quick rotational movements.  The flares could last up to four days and result in decreased ability due to prolonged walking or standing due to left knee pain.  It was noted that there is no swelling during left knee flares.  There is evidence of pain at the end of range of motion for flexion on examination.    

Upon physical examination, range of motion was from 0 to 110 degrees in the right knee with no objective evidence of painful motion, and from 0 to 120 degrees in the left knee with no objective evidence of painful motion, as well.  Range of motion remained the same for both knees after repetitive-use testing following three repetitions.  The examiner noted functional loss and/or functional impairment.  Contributing factors included less movement than normal bilaterally; and pain on movement and interference with sitting, standing and weight-bearing for the left knee.  Muscle strength in flexion and extension was 5/5 bilaterally.  Joints stability tests were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that after right knee joint replacement there was intermediate degrees of residual weakness, pain or limitation of motion; and elaborated that residual flexion is limited by 20 degrees (flexion is 0 to 120 degrees without pain).  The Veteran occasionally used a brace.  There was x-ray evidence of degenerative/traumatic arthritis, but no evidence of patellar subluxation. 

The Veteran was working as a personnel manager for the Air Force and did not miss a day of work in the past 12 months.  He reported using an elevator instead of stairs due to left knee pain.  Work accommodations included disabled parking.  The examiner found that the Veteran's left knee affected his ability to work and noted limitations in prolonged sitting, standing and prolonged ambulation to left knee pain.  There was no functional limitation associated with the right knee.   

Analysis

I.  Left Knee

Prior to April 22, 2013

Prior to April 22, 2013, a rating of 10 percent (but no higher) is warranted for painful motion of the left knee.  The Board acknowledges a July 2008 finding of full range of motion without pain.  However, the Veteran competently and consistently reported pain with standing, walking, and using stairs, which would require range of motion of his left knee.  He further reported popping with walking.  There is x-ray evidence of arthritis and objective evidence of painful motion.  Affording him the benefit of the doubt, the Board finds that the Veteran overall experienced painful motion prior to April 22, 2013.  Therefore, a 10 percent rating (but no higher) is warranted with application of 38 C.F.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).

Turning to other applicable DC of the knee, a higher rating under DC 5256 for ankylosis is not warranted as the Veteran's left knee exhibited range of motion.  There was no recurrent subluxation or lateral instability to warrant a separate rating under DC 5257; there were negative findings on Lachman, posterior drawer and varus/valgus testing.  While there was pain, there was no dislocated semilunar cartilage to warrant a higher rating under DC 5258.  DC 5259 (symptomatic removal of semilunar cartilage) and 5263 (genu recurvatum) are not for application since the highest available rating is 10 percent.  Diagnostic Codes 5260 to 5261 for limitation of flexion and extension, respectively, are also not for application since extension was full and flexion was no less than 130 degrees.  There was no impairment of the tibia and fibula to warrant a higher rating under DC 5262.        

The Board acknowledges the Veteran's chronic left knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating of 20 percent.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.

From April 22, 2013

From April 22, 2013, the Veteran's left knee has been rated as 10 percent disabling under DC 5260.  A rating in excess of 10 percent is not warranted under that code as flexion was not limited to 30 degrees to warrant the next higher rating of 20 percent under DC 5260.  Flexion was no less than 120 degrees.  A separate rating under DC 5261 is not warranted as extension was full.    

Turning to other applicable DC's, 5256 is not for application as the April 2013 VA examiner found no objective evidence of ankylosis.  A separate rating under DC 5257 is also not for application.  While the Veteran reported daily left knee instability, the examiner found that joint stability tests were all normal; and noted no evidence/history of recurrent patellar subluxation/dislocation.  Further, even though the Veteran reported pain, there was no evidence of dislocated semilunar cartilage to warrant a higher rating under DC 5258.  DC's 5259 and 5263 are not for application as the highest available ratings are 10 percent.  There was no impairment of the tibia and fibula to warrant a higher rating under DC 5262.     

The Board acknowledges that the Veteran's chronic left knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  The examiner noted a loss of 10 degrees in flexion during flares.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating of 20 percent under DC 5260 or separate ratings under DC 5261 or 5257.  .

The Board has also considered the Veteran's lay statements that an evaluation in excess of 10 percent is warranted.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements must be viewed in conjunction with the medical evidence.  Here, the Veteran asserts instability, but physical examination and testing showed otherwise.  Additionally,  in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  
 
After examining all the evidence, the Board finds that the currently assigned 10 percent rating, from April 22, 2013 for the Veteran's left knee DJD is appropriate, and the weight of the evidence is against assigning a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b). 

II.  Right Knee

Prior to January 10, 2011

Prior to January 10, 2011, a rating in excess of 10 percent for right knee DJD is not warranted under DC 5010.  As noted above, degenerative arthritis will be rated on the basis of limitation of motion.  Here, flexion was no less than 120 degrees and thus was not limited to 30 degrees to warrant the next higher rating of 20 percent under DC 5260.  As for extension, it was full.  Consequently, a separate rating is not warranted under DC 5261.  

Turning to other applicable DC's, there was no evidence of ankylosis to warrant the next higher rating under DC 5256 as there was range of motion.  

There was no evidence of recurrent subluxation or lateral instability to warrant separate ratings under DC 5257.  At the July 2008 VA examination, the Veteran reported instability.  However, upon physical examination, the examiner found no instability and subluxation; and Lachman and McMurray testing were negative.  Subsequent testing showed negative results for Lachman, posterior drawer and McMurray testing. 

The Board acknowledges locking reported by the Veteran at the July 2008 examination, effusion noted in June 2010 private and VA treatment records, and pain reported by the Veteran; however, there was no dislocated semilunar cartilage to warrant a higher rating under DC 5258.  Additionally, there was no impairment of the tibia and fibular to warrant a higher rating under DC 5262.  DC's 5258 and 5263 are not for application as the maximum rating is 10 percent. 

The Veteran is competent to report the symptoms of his disability.  Layno, 6 Vet. App. at 469.  Here, he has reported instability, but upon physical examination, the examiner found no instability and testing resulted in negative findings.  Moreover, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  

The Board acknowledges that the Veteran's chronic right knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca. Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating of 20 percent.

Based on the foregoing, the Board finds that the currently assigned 10 percent rating, prior to January 10, 2011, for the Veteran's right knee DJD is appropriate, and the weight of the evidence is against assigning a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b). 
 
From March 1, 2012

From January 11, 2011 to March 1, 2012, the Veteran was assigned a 100 percent rating for total knee replacement.  From March 1, 2012, a rating in excess of 30 percent is not warranted.  There was no evidence of chronic residuals consisting of severe painful motion or weakness in the right knee to warrant a 60 percent rating.  The April 2013 examiner found no objective evidence of painful motion, and the Veteran reported knee pain that had resolved.  

Under the diagnostic codes cited by DC 5055, DC 5256 is not for application as there is no evidence of ankylosis.  DC 5261 is not for application as extension was full and not limited to 30 degrees to warrant the next higher rating of 40 percent.  There was no impairment of the tibia and fibula were not reported on the most recent examination to warrant a higher rating under DC 5262   

As for the remaining applicable DC of the knee, DC's 5259 and 5263 are not for application as the maximum rating is 10 percent.  DC 5258 is also not warranted as the maximum rating is 20 percent.  DC 5260 for limitation of flexion is not warranted since the highest available rating is 30 percent.  

A separate rating for recurrent subluxation or lateral instability under DC 5257 is not warranted.  The most recent examination shows normal joint stability test and no evidence/history of recurrent patellar subluxation/dislocation.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating of 40 percent.

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. 465.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.

Based on the foregoing, the Board finds that the currently assigned 30 percent rating, from March 1, 2012, for the Veteran's right knee DJD is appropriate, and the weight of the evidence is against assigning a rating in excess of 30 percent.  38 U.S.C.A. § 5107(b). 
 
Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected DJD of the left and right knees.  The Veteran's knee disabilities have been/are manifested by painful motion, grinding, popping, giving way and stiffness.  The schedular criteria provide for ratings based on painful motion due to arthritis, stability and range of motion.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Even if the Board were to find that the rating criteria were not adequate, referral for extraschedular would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition during the rating periods being considered.  As to employment, while the most recent examination reflects that the Veteran's left knee affected his ability to work, the left knee is not the sole disability impacting his ability to work.  As noted by the April 2013 VA examination, the Veteran's spine disability also had an impact.  As for the other knee, the most recent examination shows that the right knee disability does not impact his ability to work.  Thus, referral is not warranted. 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The April 2013 VA examination noted that the Veteran was employed.  There is no evidence of unemployability due to the service-connected bilateral knee DJD, hence further consideration of TDIU is not warranted. 


ORDER

Entitlement to service connection for hyperthyroidism as secondary to service-connected PTSD is granted.

Entitlement to a compensable rating of 10 percent (but no higher) for left knee DJD, prior to April 22, 2013, is granted, subject to laws and regulations applicable to payment of VA benefits.  

Entitlement to a rating in excess of 10 percent for left knee DJD, from April 22, 2013, is denied.

Entitlement to a rating in excess of 10 percent for right knee DJD, prior to January 10, 2011, is denied.

Entitlement to a rating in excess of 30 percent for right knee DJD, from March 1, 2012, is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


